



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1
3
2. AMENDMENT/MODIFICATION NO


0048
3. EFFECTIVE DATE


See Block 16C
4. REQUISITION/PURCHASE REQ NO


N/A
5. PROJECT NO (if applicable)
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (if other than line item 6)   CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
 
ASPR-BARDA
330 Independence Ave., SW, Rm G640
Washington DC 20201
 
8. NAME AND ADDRESS OF CONTRACTOR (No, street, county, State and ZIP Code)
(x)
9A AMENDMENT OF SOLICITATION NO.
CHIMERIX, INC. 1377270
CHIMERIX, INC. 2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
 
 
9B DATED (SEE ITEM 11)




X
10A MODIFICATION OF CONTRACT/ORDER NO
HHSO100201100013C


10B DATED (SEE ITEM 13)
 02/16/2011
CODE 1377270
FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
¨   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified of receipt of Offers ¨ is extended. ¨ is not extended 
Offers must acknowledge receipt of this amendment prior to the hour end dale
specified in the solicitation or as amended, by one or the following methods:
(a) By completing Items 8 and 15, and returning __________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO IN ITEM 10A
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF


X
D. OTHER (Specify type of modification and authority)
Bilateral: Mutual Agreement of the Parties.
E. IMPORTANT:            Contractor ¨ is not. ý is required to sign this
document and return             0       copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)
Tax ID Number: 33-0903395
DUNS Number: 121785997
A. The purpose of this modification is to incorporate the following changes into
the contract:
1. Under Contract Number HHS0100201100013D in SECTION 6 – CONTRACT
ADMINISTRATION DATA, 
under Article G.10. Government Property, the following is hereby added as
Paragraph 6. and titled “Disposition Instructions” as follows:
6. Disposition Instructions
Continued ...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 Timothy W. Trost, SVP & CFO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
 /s/ Timothy W. Trost   
(Signature of person authorized to sign)
15C. DATE SIGNED
12/21/17
16B. UNITED STATES OF AMERICA
  /s/ Ethan J. Mueller     
(Signature of person authorized to sign)
16C. DATE SIGNED
12/21/17

NSN 7540-152-8070    STANDARD FORM 30 (REV 10-83)
Previous edition unusable    Prescribed by GSA
FAR (48 CFR) 53.243






1



--------------------------------------------------------------------------------





CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/0048
PAGE OF
2
3
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Title for retain samples for batches CMX001 Tab 100mg nor-film (FC) coated, R&D
Formulation (CNX-CTM-029 (200 Tablets, i.e. 20 bottles 10 count) (CMX-CTM-032
(200 Tablets, i.e. 20 bottles 10 count) and stability samples for batches of
CMX001 Tab 100mg non-film coated, R&D Formulation (CMX-CTM-029 (2,500 Tablets,
i.e. 250 bottles 10 count) (CMX-CTM-032 (3,240 Tablets, i.e. 324 bottles 10
count) Only under Contract Number HHSO100201100013C that are no longer needed by
the Government and have no commercial market value will hereby vest with the
Contractor and will be destroyed by Chimerix following proper Cgmp destruction
procedures Only.
2. In signing this no cost bilateral modification, the Contractor hereby
certifies for both Chimerix and any of its subcontractors at any tier that the
retain samples for batches of CMX001 Tab 100mg non-film (FC) coated, R&D
Formulation (CMX-CTM-029 (200 Tablets, i.e. 20 bottles 10 count) (CMX-CTM-032
(200 Tablets, i.e. 20 bottles 10 count) and stability samples for batches of
CMX001 Tab 100mg non-film coated, R&D Formulation (CMX-CTM-029 (2,500 Tablets,
i.e. 250 bottles 10 count) (CMX-CTM-032 (3,240 Tablets, i.e. 324 bottles 10
count) Only under Contract Number HHSO100201100013C that are no longer needed by
the Government and have no commercial market value that the Government will be
turning title over to the Contractor will be destroyed Only and will not be
repurposed for use under any efforts nor disposed of, nor destroyed in any
methods that are prohibited by any federal, state and local laws and regulations
and will not result in any costs being incurred under both Contract Number
HHSO100201100013C and under any other U.S. Government contracts and in signing
this no cost bilateral modification, the Contractor also hereby certifies for
both Chimerix and any of its subcontractors at any tier that the retain samples
for batches of CMX001 Tab 100mg non-film (FC) coated, R&D Formulation
(CMX-CTM-029 (200 Tablets, i.e. 20 bottles 10 count) (CMX-CTM-032 (200 Tablets,
i.e. 20 bottles 10 count) and stability, samples for batches of CMX001 Tab 100mg
non-film coated, R&D Formulation (CMX-CTM-029 (2,500 Tablets, i.e. 250 bottles
10 count) (CMX-CTM-032 (3,240 Tablets, i.e. 324 bottles 10 count) Only under
Contract Number HHSO100201100013C that are no longer needed by the Government
and have no commercial market value that the Government will be turning title
over to the Contractor will not be repurposed for the performance of any other
efforts that are under the scope of Contract Number HHSO100201100013C nor under
any other Government contracts by either Chimerix or any of its subcontractors
at any tier and will not result in any costs being incurred under both Contract
Number HHSO100201100013C and under any other U.S. Government contracts.
3. In signing this no cost bilateral modification, the Contractor hereby
certifies for both Chimerix and any of its subcontractors at any tier that the
retain samples for batches of CMX001 Tab 100mg non-film (FC) coated, R&D
Formulation (CMX-CTM-029 (200 Tablets, i.e. 20 bottles 10 count) (CMX-CTM-032
(200 Tablets, i.e. 20 bottles 10 count) and stability samples for batches of
CMX001 Tab 100mg non-film coated, R&D Formulation (CMX-CTM-029 (2,500 Tablets,
i.e. 250 bottles 10 count) (CMX-CTM-032 (3,240 Tablets, i.e. 324 bottles 10
count) Only under Contract Number HHSO100201100013C that are no longer needed by
the Government and have no commercial market value that the Government will be
turning title over to the Contractor once they are destroyed, Chimerix will send
certified documentation to the Contracting Officer that certifies the official
destruction of the property.
4. The total amount, scope and period of performance of all other CLINs that are
Continued ...





NSN 7540-152-8067    STANDARD FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110




2



--------------------------------------------------------------------------------





CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/0048
PAGE OF
3
3
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Currently being performed under the contract remain unchanged. This modification
does not exercise any unexercised Option CLINs under the contract and does not
authorize any performance of efforts under any unexercised Option CLINs under
the contract. In addition, the total amount, scope and period of performance of
all unexercised Option CLINs under the contract remain unchanged. This
modification also confirms that all activities under the base period of
performance CLIN 0001 were completed as of 31 May 2013 and confirms that all
activities under the Option 1/CLIN 0002 period of performance were completed as
of 30 April 2015.
B. This is a no cost bilateral modification. All other terms and conditions of
Contract Number HHSO100201100013C remain unchanged.
Period of Performance: 02/16/2011 to 09/30/2018

NSN 7540-152-8067    STANDARD FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110




3

